Citation Nr: 0722907	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-15 082A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for erythema multiforme.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant served in the United States Marine Corps 
Reserves from April 1980 to April 1986.  The appellant had a 
period of active duty for training from July 1980 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the pendency of this appeal, the 
appellant relocated to Nebraska; accordingly, the Lincoln, 
Nebraska RO assumed jurisdiction of the claimant's appeal.  
In March 2004, the Board denied the issue on appeal.  

The veteran appealed the Board's March 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court, in a November 2006 Order, vacated the Board's 
March 2004 decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, in its November 2006 decision vacated and remanded 
the Board's March 2004 decision in order to afford the 
appellant a Travel Board hearing as he had requested in his 
October 2004 VA Form 9.  He did not withdraw this request.  
He has not been afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled for a 
personal hearing before a Board Veterans Law 
Judge to be held at the RO in connection with 
this appeal.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




